Dykman, J.
This is an action of ejectment for the recovery of a long, narrow strip of land, lying between two lines which are claimed by the par*716ties to be the dividing line between their lands. The question involved is therefore one of boundary, and not of title. The trial of the action was before a referee, who reported in favor of the plaintiff, and the defendant has appealed from the judgment. After a careful examination, we find no merit in the appeal. The boundary line has been established where the referee has located it since the year 1839, and the owners of both these parcels have acquiesced in such location, and the occupancy of the strip of land has always been in conformity and harmony with such location. There is no doubt about the case, and the judgment should be affirmed, with costs.